DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Bompard, U.S. Patent Number 4,257,835.

	Regarding claims 1, 3 and 7-8, Bompard discloses an elementary mesh of a three-dimensional structure crossing a series of fibers oriented respectively in the directions OX, OY and OZ resulting in the formation of two diametrically opposite unoccupied spaces which represent at least 25% of the total volume occupied by fibers in the elementary mesh [column 4, lines 18-29].  Column 3, lines 28-36 discloses a three dimensional reinforcement textile from a stack of layers of densified fibers such that the fibers are arranged in the layers extend with the stack in two directions.  Column 3, lines 40-44 discloses that the fibers are densified beforehand by impregnating the layers with a polymerizable resin and by subsequently polymerizing the resin.  Examiner is corresponding the fibers forming the three dimensional reinforcement textile structure as Applicant’s first fibers.  Examiner is corresponding the resin impregnating the fibers of the three dimensional textile reinforcement structure as Applicant’s first binder.  It is disclosed in column 1, line 58 to column 2, line 8 a method comprising 
	(a) manufacturing layers of densified fibers
	(b) forming a stack with layers of fibers provided with holes [opening] and so arranged that the fibers of the layers extend within the stack in at least first and second directions which define the plane of the layers that the holes form within the stack passages extend in a third direction
	(c) implanting in the passages fibers which extend in the third direction
	(d) increasing the density of the assembly by filling the gaps of the structure by introducing resin.  Column 2, lines 60-68 discloses that the fibers which extend in the third direction are held together with a prepolymerized resin.  Examiner is corresponding the fibers in the third direction as Applicant’s second fibers held together with a prepolymerized resin[corresponding to Applicant’s second binder].  Column 4, lines 6-17 discloses that after the fibers have been introduced into the stack, the assembly is compacted in a press wherein the impregnation treatment is followed by the polymerization of the resin [cured].

	Regarding claims 2 and 9, column 4, lines 6-17 discloses that after the fibers have been introduced into the stack, the assembly is compacted in a press wherein in densification is carried out by impregnation followed by polymerization of the resin, or deposition of pyrolytic carbon.

	Regarding claim 4, it is disclosed in column 5, lines 49-57 that when layers of parallel fibers are employed that the layers can be placed in the stack in such a manner to modify the orientation of five successive layer to ensure that the fibers are oriented respectively in layers in the direction OX, then at angles of 30 °, 45 °, 60° with respect to the axis OX and finally along the axis OY.


	Regarding claim 5, column 4, lines 18-28 discloses an elementary mesh [woven structure – first and second fiber layers intersect] of a three-dimensional structure crossing a series of fibers oriented respectively in the directions OX, OY and OZ resulting in the formation of two diametrically opposite unoccupied spaces which represent at least 25% of the total volume occupied by fibers in the elementary mesh.  The layers constituting the stack has first fibers 3 being oriented in the direction OX and the fibers of layer 5 being oriented in the OY direction wherein the fibers have been densified beforehand by impregnating the layers with a polymerizable resin and subsequently polymerizing the resin.

	Regarding claim 10, column 3, lines 66-68 discloses that the fibers that are introduced into the passages have been assembled beforehand in the form of rods [sticks].  Column 4, lines 3-5 discloses that the rods can be constituted by an assembly of parallel, densified fibers held together by a prepolymerized resin.  Column 5, lines 14-17 discloses that the densified rods are inserted in the passages are formed from carbon silver pre-impregnated with partially polymerized resin.

4. 	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant claims a composite material fabrication method as recited in claim 1, further including wherein each of the plurality of first fiber filaments or the plurality of second fiber filaments is disposed on a taper surface, wherein a ply angle is between an axis and of the first fiber layer and the second fiber layer.  The closest prior art, Bompard, U.S. Patent Number 4,257,835, discloses the composite fabrication method as recited in claim 1.  Bompard fails to teach or suggest wherein each of the plurality of first fiber filaments or the plurality of second fiber filaments is disposed on a taper surface, wherein a ply angle is between an axis and of the first fiber layer and the second fiber layer.


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd, can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786